DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I, Claims 1-9, 11, 14 and 16-18 in the reply filed on 2/17/21 is acknowledged.  The traversal is on the ground(s) that the claims of Species II depend from the claims of Species I, and Species I and II are not distinct from each other. This is not found persuasive because claim dependency is not necessarily an indicator of species distinction. In this case, claim 1 establishes a “rotary connection” that is a plain bearing. Claims 10 and 15 require the rotary connection to be an azimuth type (claim 15 contains azimuth in alternative language). The claims are distinct to species because they recite the distinctive features of each species.  
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vernoorn et al. (US201/0161614) (“Vernoorn”).
Regarding claim 1, Vernoorn teaches (Fig. 3a) a wind power installation comprising: a rotor hub (320); a rotor blade (110) coupled to the hub by a rotary connection (330), wherein the rotary connection is a dry-running plain bearing assembly (Paragraph [0051]), the rotary connection comprising: an inner 
Regarding claim 2, Vernoorn teaches (Fig. 3a) at least one of the plain bearing surfaces of at least one of the inner ring or the outer ring is partially or completely made from a fiber composite material (Paragraph [0008]).
Regarding claim 3, Vernoorn teaches (Fig. 3a) the one or more plain bearing surfaces of the inner ring or the outer ring includes: polytetrafluorethylene (PTFE, Paragraph [0008]).
Regarding claim 4, Vernoorn teaches (Fig. 3a) the fiber composite material includes: carbon fibers (PTFE is a compound of carbon and fluorine, Paragraph [0008]). 
Regarding claim 6, Vernoorn teaches (Fig. 3a) the inner ring and the outer ring each have a radial bearing surface and first and second axial bearing surfaces.
Regarding claim 7, Vernoorn teaches (Fig. 3a) the radial plain bearing surface of the outer ring and the first axial plain bearing surface of the outer ring are part of the first body portion and the second axial plain bearing surface part of the second body portion. 
Regarding claim 8, Vernoorn teaches (Fig. 3a) the second body portion is a multi-part flange disc (Paragraphs [0051-0052]), and wherein the first and second body portions are configured to be coupled together. 
Regarding claim 11, Vernoorn teaches (Paragraph [0037]) a pylon; and a pod mounted to the pylon, wherein the rotor hub is coupled to the pod.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vernoorn in view of Heege et al. (US2017/0307008) (“Heege”).
Regarding claims 5 and 16, Vernoorn teaches the wind power installation of claim 2, but fails to explicitly teach the fiber composite material is woven and embedded in a matrix material, wherein the matrix material is a thermoplastic. 
 In an analogous art, Heege teaches a sliding bearing. Heege teaches a fiber composite plastic consisting of a matrix of woven fibers for force dissipation (Paragraphs [0007-0008]), wherein the matrix material is a thermoplastic (Paragraph [0011]) to form a composite with high tensile strength but low mass (Paragraph [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the wind power installation of Vernoorn and change the fiber composite material to be woven and embedded in a matrix material, wherein the matrix material is a thermoplastic as taught by Heege for force dissipation and high tensile strength with low mass. 
Claims 9, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vernoorn in view of Thomsen et al. (US2012/0263598) (“Thomsen”).
Regarding claims 9 and 18, Vernoorn teaches the wind power installation of claim 1, but fails to teach the inner ring and the outer ring, respectively, have one or more mutually corresponding angled bearing surfaces, wherein the angled bearing surfaces of the inner ring and the outer ring are angled in opposite directions. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the wind power installation of Vernoorn and change the inner ring and the outer ring, respectively, to have one or more mutually corresponding angled bearing surfaces, wherein the angled bearing surfaces of the inner ring and the outer ring are angled in opposite directions as taught by Thomsen to provide self-centering.
Regarding claim 14, Vernoorn in view of Thomsen teach the wind power installation of claim 9, and Vernoorn further teaches the one or more first and second plain bearing surfaces of the inner and outer rings are made from one or more fiber composite materials (Paragraph [0008]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383.  The examiner can normally be reached on M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMERON A CORDAY/Examiner, Art Unit 3745                                                                                                                                                                                                        

/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        3/10/2021 8:12 AM